DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al (2017/0163879).
Consider claim 1, Tsuji et al teach an electronic device (par. 0020; “the present invention is applicable not only to a digital camera but also to an image pickup apparatus such as a digital video camera, a surveillance camera, a web camera, and a mobile phone”), comprising: a body (par. 0022; “housing”); an image capture device (par. 0022; “camera 101”), rotatably disposed on the body to capture an image of an object (par. 0084; “a rotary head that performs pan/tilt operation for another camera, or a combination of the above-described plurality of types of subject tracking”); a display (par. 0076; “display unit”), configured at a first side of the body (Figs. 9A-9D; par. 0078) and including a display zone (par. 0078; Fig. 3A-3B), the display zone is configured to display the image of the object (par. 0076; 0078; “The display unit displays an image”); a motor set, electronically connected with the image capture device (par. 0005; 0024; “automatically tracks the subject by moving a part of an optical system in a direction intersecting an optical axis”; par. 0084; “subject tracking that combines a rotary head that performs pan/tilt operation for another camera, or a combination of the above-described plurality of types of subject tracking”) and a processor, electronically connected with the image capture device, the display, and the motor set and configured to control the motor set, wherein the display zone includes a center part, when at least part of the object displayed at the display zone is not in the center part, the processor controls the motor set to drive the image capture device to track the object (par. 0024; “CPU”; par. 0033; 0080; Fig. 3B).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 5, 2022